Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Wells on 8/6/2021

The application has been amended as follows: 
Please incorporate the limitations of claim 16 into claim 1 and the limitations of claims 17 & 18 into claim 7 and cancel claims 16, 17 & 18.
Please amend “the male screw member” to “each male screw member” in claim 1
Please amend “wherein the male screw member” to “wherein each of the male screw members” in claim 2
Please amend “by female screw” to “by the female screws” in claim 6
Please amend “a male screw of the male screw members” to “a male screw of each of the male screw members” in claim 7
each of the male screw members” in claim 15


1. (Currently Amended) A battery protection structure located around a battery assembly, comprising: a base plate located below the battery assembly and having male screw members around the battery assembly; an end plate located at a side of the battery assembly on the base plate, the end plate having a barrier and a flange integrally formed with and extending outwardly from the barrier in a first direction, the flange contacting the base plate; a pair of seating pieces extending in the first direction from the flange and contacting the base plate; and a reinforcing member on each of the seating pieces so that each of the seating pieces is between the base plate and a respective reinforcing member, wherein each of the reinforcing members includes a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend upwardly from  the support piece in a second direction, the second direction being different than the first direction, wherein each of the male screw members passes through the support pieces of one of the reinforcing members, and a female screw is coupled to a male screw of each male screw member, , and wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier.

each of the male screw members includes a screw support and the male screw, which are stacked to have a smaller diameter sequentially in an upper direction from a bottom of the base plate.
6. (Currently Amended) The battery protection structure according to claim 1, wherein each of the reinforcing members and seating pieces are coupled by the female screws and the male screws fixed to the base plate, and a screwing member freely movable relative to the base plate.

7. (Currently Amended) A battery module, comprising: a battery assembly having at least one battery cell and at least one cartridge, arranged in a first direction; a base plate on which the battery assembly is placed; end plates located at opposite sides of the battery assembly, each end plate having a flange extending in the first direction; a pair of seating pieces extending in the first direction from the flange and contacting the base plate; and a reinforcing member provided at a lower portion of each of the end plates on the base plate and located on each of the seating portions so that the seating portion is between the base plate and a respective reinforcing member, wherein each reinforcing member includes a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend perpendicular to the support piece, wherein the base plate has male screw members provided around the battery assembly to pass through the seating portions and the support pieces sequentially, wherein a male screw of each of the male screw members is coupled to a female screw, , wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier and, wherein each of the bent portions extend upward from the support piece in a second direction, the second direction being different than the first direction.

15. (Currently Amended) The battery module according to claim 7, wherein each of the male screw members includes a screw support and the male screw, which are fixed to a bottom of the base plate and stacked to have a smaller diameter sequentially in an upper direction from the bottom of the base plate.

16. (Cancelled)
17. (Cancelled) 
18. (Cancelled) 


Allowable Subject Matter
s 1-4, 6-9 and 12-15 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Noh et al. (US 2013/0288094), Hamada et al. (US 2012/0040237) and Park et al. (US 2012/0115004) are the closest prior art of record. 

Noh et al. (US 2013/0288094) discloses a battery assembly with a reinforcing member 160 [Figure 6] wherein the reinforcing members includes a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend upwardly from the support piece in a second direction, the second direction being different than the first direction. [Figure 6]
Noh et al. (US 2013/0288094) does not disclose the following: 
With respect to claim 1, Noh et al. does not disclose a reinforcing member on seating pieces extending from an endplate so that each of the seating pieces is between the base plate and a respective reinforcing member, wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier.

With respect to claim 7, Noh et al. does not disclose wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier of an end plate

Hamada et al. (US 2012/0040237) discloses a base plate 31 or 11, an end plate 36/11 or 37/37b with flanges. [Figures 1-5]
Hamada et al. (US 2012/0040237) does not disclose the following: 

 With respect to claim 1, Hamada et al. does not disclose 
reinforcing members that include a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend upwardly from  the support piece in a second direction the second direction being different than the first direction, wherein the support piece and the bent portions are in contact with a respective seating piece and the barrier of the end plate, and wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier.
With respect to claim 7, Hamada et al. does not disclose  wherein each reinforcing member includes a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend perpendicular to the support piece, wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier and, wherein each of the bent portions extend upward from the support piece in a second direction, the second direction being different than the first direction.

Park et al. (US 2012/0115004) discloses 
 a base plate 452 located below the battery assembly and having a fasteners 37 (male screw members) around the battery assembly [Figure 6; 0074];
an end plate 34 located at a side of the battery assembly on the base plate 452; [Figure 6; 0074] the end plate 34 having a pressing plate 34a (barrier) [Figure 6; 0070] and a fastening plates 34b (flange) integrally formed with and extending outwardly from the pressing plate 34a (barrier) [Figure 6; 0070] and
the fastening plates 34b (flange) contacting the base plate 452, [Figure 6; 0074], a pair of seating pieces extending from the fastening plates 34b (flange) and contacting the base plate 452 [Figure 6] and a reinforcing member 53 [0059; Figure 6]
wherein each of the fasteners 37 (male screw members) passes through the reinforcing member 53 and seating pieces, and a nut 36 (female screw) is coupled to a male screw of the fastener 37(male screw member). [Figure 6; 0074]
Park et al. (US 2012/0115004) does not disclose the following:
With respect to claim 1, Park et al. does not disclose a reinforcing member on each of the seating pieces so that each of the seating pieces is between the base plate and a respective reinforcing member, reinforcing members that include a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend upwardly from  the support piece in a second direction the second direction being different than the first direction, wherein the support piece and the bent portions are in contact with a respective seating piece and the barrier of the end plate, and wherein each support piece has a bottom surface directly contacting a 

With respect to claim 7, Park et al. does not disclose

a reinforcing member provided at a lower portion of each of the end plates on the base plate and located on each of the seating portions so that the seating portion is between the base plate and a respective reinforcing member, wherein each reinforcing member includes a support piece and a pair of bent portions, one of the bent portions respectively located at each end of the support piece to extend perpendicular to the support piece, wherein each support piece has a bottom surface directly contacting a respective seating piece, a front edge and a rear edge, the front edge directly contacting the barrier and, wherein each of the bent portions extend upward from the support piece in a second direction, the second direction being different than the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.